73 N.Y.2d 914 (1989)
In the Matter of Acres Storage Company, Inc., Appellant,
v.
Roderick Chu, as Commissioner of the State Tax Commission, et al., Respondents.
Court of Appeals of the State of New York.
Decided February 21, 1989.
Appeal insofar as it seeks to bring up for review the order of the Appellate Division in proceeding No. 1 dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that an appeal pursuant to CPLR 5601 (d) does not lie to review an order of the Appellate Division made on an appeal in an earlier proceeding (Matter of Matheson [Concerned Citizens] v Town Bd., mot to dismiss appeal granted 54 N.Y.2d 957). Appeal otherwise dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that no appeal lies from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601 [a], [b]).